 Case 1:20-cv-04192-BMC Document 14 Filed 10/12/20 Page 1 of 5 PageID #: 62




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK


YAAKOV Y. GROSS,                                     ) Case No: 1:20-cv-04192 - BMC
                                                     )
                Plaintiff,                           )
         vs.                                         )
                                                     )       CASE MANAGEMENT PLAN
PRIVATE NATIONAL MORTGAGE                            )
ACCEPTANCE COMPANY, LLC and                          )
TRANSUNION, LLC,                                     )
                                                     )
                Defendants.                          )
                                                     )
                                                     )
                                                     )


COGAN, District Judge

         After consultation with counsel for the parties, the following Case Management Plan is

adopted. This plan is also a scheduling order pursuant to Federal Rules of Civil Procedure 16 and

26(f).

         A.     The case is to be tried to a jury.

         B.      Non-Expert Discovery:

                1.      The parties are to conduct discovery in accordance with the Federal Rules

         of Civil Procedure and the Local Rules of the Eastern District of New York. All non-expert

         discovery is to be completed by April 15, 2021, which date shall not be adjourned except

         upon a showing of good cause and further order of the Court. Interim deadlines for specific

         discovery activities may be extended by the parties on consent without application to the

         Court, provided the parties are certain that they can meet the discovery completion date.

         The parties shall list the contemplated discovery activities and anticipated completion dates

         in Attachment A, annexed hereto.
Case 1:20-cv-04192-BMC Document 14 Filed 10/12/20 Page 2 of 5 PageID #: 63




           2.      Joinder of additional parties must be accomplished by December 15, 2020.

           3.      Amended pleadings may be filed without leave of the Court until December

           15, 2020.

    C.     For all causes of action seeking monetary damages, each party shall identify and

    quantify in Attachment B, annexed hereto, each component of damages alleged; or, if not

    known, specify and indicate by what date Attachment B shall be filed providing such

    information.

    D.     Motions:

           1.      Upon the conclusion of non-expert discovery, and no later than the date

           provided below, the parties may file dispositive motions. The parties shall agree to

           a schedule and promptly submit same for the Court’s approval, providing for no

           more than three rounds of serving and filing papers: supporting affidavits and

           briefs, opposing affidavits and briefs, and reply affidavits and briefs.

           2.      The last day for filing a letter, pursuant to Rule III.A.2 of the Court’s

           Individual Practices, requesting a pre-motion conference in order to file dispositive

           motions shall be June 1, 2021.

                   a. There shall be no cross-motions. Any motions not made by the agreed

                   date shall, unless the Court orders otherwise, not be considered until after

                   the timely-filed motion is determined.

                   b. Papers served and filed by the parties shall conform to the requirements

                   set out in the Court’s Individual Practices.

    E. Any request for relief from a date provided in this Case Management Plan shall conform

    to the Court’s Individual Practices and include an order, showing consents and
Case 1:20-cv-04192-BMC Document 14 Filed 10/12/20 Page 3 of 5 PageID #: 64




    disagreements of all counsel, setting out all dates that are likely to be affected by the

    granting of the relief requested, and proposed modified dates. Unless and until the Court

    approves the proposed order, the dates provided in this Plan shall be binding.

    F. Pre-Trial Motions: Applications for adjournments and for discovery or procedural

    rulings will reflect or contain the positions of all parties, as provided by the Court’s

    Individual Rules, and are not to modify or delay the conduct of discovery or the schedules

    provided in this Case Management Plan except upon leave of the Court.



    SO ORDERED.



    Dated: Brooklyn, New York ________ ____, 2020



                                                         ______________________________

                                                                        U.S.D.J.
 Case 1:20-cv-04192-BMC Document 14 Filed 10/12/20 Page 4 of 5 PageID #: 65




                                     ATTACHMENT A

The Parties are to list the discovery activities (i.e., production of documents, number of
depositions, requests to admit, interrogatories) and anticipated completion dates:

DISCOVERY ACTIVITIES                                      COMPLETION DATE

       1.    Interrogatories                              April 15, 2021

       2. Requests for Admission                          April 15, 2021

       3. Production of Documents                         April 15, 2021

       4. Depositions                                     April 15, 2021

       5. Expert Disclosures                              April 15, 2021

       6. Expert Deposition                               May 15, 2021

       7.

       8.

       9.

       10.
 Case 1:20-cv-04192-BMC Document 14 Filed 10/12/20 Page 5 of 5 PageID #: 66




                                    ATTACHMENT B

For all causes of action seeking monetary damages, each party shall identify and
quantify each component of damages alleged:

   1. PLAINTIFF’S CLAIMS:

        Plaintiff alleges violations of the Fair Credit Reporting Act against Defendants.
Plaintiff is seeking full statutory damages and/or actual damages, and punitive damages for
Defendant’s negligent and/or willful conduct. Plaintiff also seeks to recover costs, interest
and attorneys’ fees to the extent allowable by law.

   2. COUNTERCLAIMS AND CROSS-CLAIMS:




   3. THIRD-PARTY CLAIMS:
